UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6992


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

FRANCISZEK PIOTR CETERA,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.   Terrence W. Boyle,
District Judge. (7:02-cr-00002-BO-1; 7:11-cv-00108-BO)


Submitted:   November 15, 2011            Decided:   November 18, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Franciszek Piotr Cetera, Appellant Pro Se. Ethan A. Ontjes,
Assistant United States Attorney, Michael Gordon James, Tobin
Webb Lathan, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Franciszek Piotr Cetera seeks to appeal the district

court’s      order    dismissing        his   28    U.S.C.A.         § 2255          (West    Supp.

2011) motion as successive.                The order is not appealable unless

a     circuit     justice        or      judge       issues          a     certificate          of

appealability.         28 U.S.C. § 2253(c)(1)(B) (2006).                         A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).      When the district court denies relief on the merits, a

prisoner       satisfies      this        standard         by        demonstrating            that

reasonable      jurists       would       find      that    the           district          court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies       relief      on   procedural           grounds,          the        prisoner       must

demonstrate       both    that     the     dispositive          procedural            ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                       Slack, 529 U.S. at 484-85.

We    have   independently         reviewed       the    record          and    conclude       that

Cetera has not made the requisite showing.                           Accordingly, we deny

a certificate of appealability and dismiss the appeal.

              Additionally,        we    construe       Cetera’s          notice       of    appeal

and    informal       brief   as    an    application           to       file    a    second    or

successive § 2255 motion.                United States v. Winestock, 340 F.3d
2
200, 208 (4th Cir. 2003).            In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either: (1) newly discovered evidence, that “would be

sufficient to establish by clear and convincing evidence that no

reasonable factfinder would have found the movant guilty of the

offense”; or (2) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral      review.     28    U.S.C.A.    § 2255(h)(1)-(2)         (West   Supp.

2011).     Cetera’s claims do not satisfy either of these criteria.

Therefore, we deny authorization to file a successive § 2255

motion.

             We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented    in   the     materials

before    the   court     and   argument     would   not   aid   the    decisional

process.



                                                                         DISMISSED




                                        3